I think the special charge above mentioned is a correct one when read in connection with the main charge of the court, and the special charge should have been given, I think, had the appellant pleaded in its answer the special negligence on the part of appellee made the basis of the charge. The special negligence in question is such negligence of a plaintiff as occurs entirely after injury, and not at time of or along with the negligence of the appellant, and therefore should be specially plead as a defense in mitigation of amount of damages. In this view I agree that there is no reversible error.